                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA
                             CASE NO. 9:18-cv-81038-DMM

SECURITIES AND EXCHANGE COMMISSION,

          Plaintiff,
v.

Palm House Hotel, LLLP, et al.,

      Defendants and Relief Defendants.
____________________________________________/

     PLAINTIFF’S UNOPPOSED MOTION TO MODIFY THE EXISTING TRIAL DATE

          Plaintiff, Securities and Exchange Commission (the “Commission”), files this Unopposed

Motion to Modify the Existing Trial Date, which is currently set for the two-week trial calendar

beginning April 29, 2019 at 9:00 a.m., and states:

          1.     The Commission filed a Complaint on August 3, 2018 [D.E. 1].

          2.     The Complaint alleges multiple violations of the federal securities laws by

multiple Defendants and Defendant entities. [Id.]. This is a complex case requiring over ten

(10) days of trial that should be assigned to the complex track in which discovery shall be

completed within 270 to 365 days from the date of the Scheduling Order, which has not yet

issued.

          3.     The only party to file an Answer to the Commission’s Complaint is Robert

Matthews, whose Answer was filed today. Mr. Matthews, who is currently unrepresented, does

not oppose this Motion.

          WHEREFORE, the Commission, respectfully requests the Court to modify the trial

setting to allow for discovery in accordance with Local Rule 16.1(a)(2)(C).


Dated: October 3, 2018                       Respectfully submitted,
                                  By:    s/Alejandro Soto
                                         Alejandro Soto
                                         Senior Trial Counsel
                                         Florida Bar No. 172847
                                         Direct Dial: (305) 982-6313
                                         E-mail: SotoAL@sec.gov

                                         Jeffrey T. Cook Senior Counsel
                                         Florida Bar No. 647578
                                         Direct Dial: (305) 982-6344
                                         E-mail: cookje@sec.gov
                                         ATTORNEYS FOR PLAINTIFF
                                         SECURITIES AND EXCHANGE COMMISSION
                                         801 Brickell Avenue, Suite 1800
                                         Miami, Florida 33131
                                         Telephone: (305) 982-6300
                                         Facsimile: (305) 536-4154


                             CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on October 3, 2018, I electronically filed the foregoing

document with the Clerk of the Court using CM/ECF.

                                                s/Alejandro O. Soto
                                                Alejandro O. Soto




                                            2
3
